*20OH SECOND REHEARING
John St.Paul, Judge.
Our decree on rehearing transferring this ease to the Supreme Court, and the decree of that court remanding it to us (144 La 933) sufficiently show why it is now before us for the third time.
As to the facts and issues involved, they are stated fully in our original opinion,- except in one particular. We said-that the petition for paving had not been signed by a majority (bZfj) of the property owners; but we did not go into the details, which are as follows;
The official certificate affixed to the paving petition, shows that the total property frontage (both sides) aggregated 5380 feet, 52>í of which would be 2798 feet. The petition purports to be signed by the owners of 2921 front feet, and .hence on its face represents the required 52>. But of the 2921 foet represented by the petitioners, 1240 feet (532 plus 808) admittedly changed owners before the petition was acted upon by the council; so that when the paving was actually ordered the signers *21■thea represented only 1681 front feet, or lass than
This however males? no difference at this time, for two reasons, vis;
I.
The City charter (Act 169 of 1918) provider, that whenever 62;J of the property 'o-,nar:-; shall petition for paving, the council shall publish tho petition for four weeks; and ii' at tho end. thereof none of the signers withdraw,, and a majority of the property owners do not o'ojeot in writing-, the council shall order the paving (Section 42, par. I).
líviguago cannot he made clearer and more peremptory. The object of the 1-.W is unmistakable; it was to notify all persons interested, and oblige them to come forward then and there with any objections which they might have to said paving. Railing in this, they were not thereafter to be heard complaining. (Egan Bros vs Richardson, 10 Orleans App. 194).
And 3ection 50 makes the purpose of the l."\» still clearer, if possible, That section provides that the Commissioner of Public Property shall notify in writing, each individual property holder of any proposed paving irdinanco. Nevertheless hlr> failure to do so shall result not in invalidating t1 <- r.rdiJf-rce, but subjecting himself to removal from office.
*22II.
In our original opinion we hela that as to the pavirig involved jLn this case, it made no difiérenos whether the opunoil had proceeded with or withe * a petition of prooerty holders, since the council had done no more than it had a right to do on its own initiative and without having been petitioned at all.
We have now re-examined that opinion and feel satisfied that the conclusion then readied is correct.
It is therefore ordered that the decree herein first handed down be now re-instated and made the final judgment of the court.
New Orleans La, March 8, 1920.